Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-16 are pending. Applicant’s election without traverse of claims 1-11,13 and 14 in the reply filed on May 3, 2021 is acknowledged. Claims 12,15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9,11,13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kazanc (Multi-Functional Textile Coatings Based on Polymeric Materials, Marmara Journal of Pure and Applied Sciences 2015, Special Issue-1: 49-52) in view of Kis (US 2010/0003212).
Kazanc teaches treating textiles to improve dye uptake and provide antimicrobial properties with polyurethane dispersions wherein hydroxyl functions cross-link with 
Kazanc does not specify diisocyanate or 20-40% of the tertiary amino groups are quaternized in the co-polymer.
Kis teaches antimicrobial co-polymers containing quaternary ammonium groups are conventionally and effectively prepared using HEMA and DMAEMA comonomers (paragraph 0023) using linkers chosen from diisocyanates, particularly hexamethylene diisocyanate, isophorone diisocyanate, 4,4’-methylenebis(cyclohexyl isocyanate) to furnish urethanes linking elements (paragraph 0041). Kis teaches hydroxyl group containing carriers are reacted with the diisocyanate to covalently bind the polymer coating and then reacted with co-reactive tertiary amines (paragraph 0086). Kis teaches coating textiles and any article for antibacterial benefit (paragraph 0097).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Kazanc by using diisocyanates such as 
Regarding the 20-40% of the tertiary amino groups quaternized, Kazanc clearly teaches this quaternization with bromodecane is a result effective variable with enhances dye uptake and even dyeing of the fabric with indigo. Optimizing to the claimed 20-40% would be obvious to one of ordinary skill in the art through routine experimentation to enhance the dye uptake and evenness of dyeing.  
Regarding the 95-85/5-15 molar ratio of DMAEMA/HEMA, Kazanc provides different ratios and teaches 95.14/4.76 in an example. This value is not limiting as it is in an example but is also so close to the 95/5 ratio taught by applicant that it would be expected to behave similarly as demonstrated by the increased dye uptake and antimicrobial benefits. A reference is not limited to the working examples, see In re Fracalossi, 215 USPQ 569 (CCPA 1982). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MFEP 2131.03 and MPEP 2144.05I.
Regarding the anti-pilling limitation, treating similar textiles with similar coatings would be expected to provide similar benefits to the textile even if not explicitly recited by the prior art as these are properties that would arrive from the same interaction of the coating with the textile. The claiming of a new use, new function or unknown property Best, 562 F.2d 1252,1254,195 USPQ 430,433 (CCPA 1977). See also MPEP 2112 I. 
Regarding the textiles, since the same textiles are taught, any textile is capable of or suitable to be made into garments and Kazanc teaches dyeing fabric after coating them. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kazanc (Multi-Functional Textile Coatings Based on Polymeric Materials, Marmara Journal of Pure and Applied Sciences 2015, Special Issue-1: 49-52) in view of Kis (US 2010/0003212) and further in view of Choudhry (US 2017/0065013).
Kazanc and Kis are relied upon as set forth above.
Kazanc and Kis do not specify denim and garments.
Choudhry teaches it is known to indigo dye denim fabric used in garments such as shirts and jeans (paragraph 0029)and these fabrics contain antimicrobial finishes (paragraph 0046).
It would have been obvious to one of ordinary skill in the art to use denim fabrics and prepare garments from the fabrics in the methods of Kazanc and Kis as Choudhry teaches it is conventional to indigo dye denim to produce denim jeans and shirts and that these denim fabrics contain antimicrobial treatments also. Kazanc invites the inclusion of indigo dyed fabrics treated with antimicrobials. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMINA S KHAN/Primary Examiner, Art Unit 1761